DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
Regarding the double patenting, applicant has not argued this rejection and just asked that it be “held in abeyance”.  However, this is not office policy, therefore the rejection is maintained; see below. 
Regarding the 112(a) rejection, applicant’s amendments have obviated the previous rejection.  However, the newly amended limitations have created new 112(a) rejections; see below.
Regarding the 112(b) rejection, applicant’s amendments have obviated the previous rejection.  However, after further consideration new 112(b) rejections have been made; see below.

Second, even if the examiner agrees with applicant’s interpretation that the labeled section/portion (see annotated Fig. 7 on page 8 of applicant’s response) is the proximal end of the link (which is not necessarily the case; see above).  The examiner contends that the identified portion in the annotated Fig. 7, by applicant, is open.  Specifically, this identified portion of the slot is open on both the bottom and top of the slot, so that the pin protrudes through it.  Therefore, even using applicant’s interpretation of what is meant by a proximal end, the examiner contends that Lemelson teaches an open proximal end of the slot. 
While the examiner understands that a structural difference exists between the slots taught by Lemelson and applicant’s disclosed slots, the examiner takes the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24-26, 28, 29 and 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Independent claims 21 and 25 recite the limitation “wherein the ball and socket joint includes at least one engaging pin engaged with a reciprocal slot”.  This claimed scope encompasses a range of one pin to an infinite number of pins for a single slot on a single ball and socket joint.  The examiner contends that the only structure disclosed/possessed by applicant is 1 pin engaged with 1 slot, with each ball and socket having two pins and two slots.  Therefore, almost all of the claimed range is not supported.  For example, the infinite nature of the open-ended range includes hundreds, thousands, millions, etc. of pins, which is clearly not supported, contemplated or seemingly even possible, specifically when considering the required size of a ball-socket joint on a catheter/endoscope. The disclosed 1 pin per slot and 2 pins/slots per ball-socket joint is not considered a “representative number of species” as is required by MPEP 2163 to show possession of the much broader genus claimed, and therefore fails the written description requirement. 

Claims 21, 22, 24-26, 28, 29 and 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Based on the infinite nature of “at least one”, the entire scope is not enabled.  Specifically, applicant shows/describes how exactly one pin engages exactly one slot, with each ball and socket joint having exactly two slots and two pins.  It is unclear how . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24-26, 28, 29 and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s use of the term “engaged” creates confusion, specifically this appears to claim a product and process in the same claim; MPEP 2173.05(p).  Specifically, does infringement only occur when the pins and slots are actively engaged, as claimed, or when a pin and slot are created that are capable/configured to engage?  As currently written, the claims require a slot and pin engaged together.  Therefore, would infringement only occur when the pins/slots are engaged or would infringement occur 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 24-26, 28, 29 and 31-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,233,474 to Lemelson.
[Claims 21 and 25] Lemelson discloses an articulating mechanism (Fig. 7) capable of transmitting torque for remote manipulation of a surgical or diagnostic tool (hollow needle or catheter 60) comprising: at least two adjacent links, wherein a first adjacent link of the adjacent links has a ball (87) and a second adjacent link of the adjacent links has a socket (89) for receiving the ball to form a ball and socket joint, and wherein the ball and socket joint includes at least one engaging pin (86) engaged with a reciprocal slot (88), the slot including an open proximal end (see explanation in the response to arguments section above, in terms of claim interpretation related to “open proximal end”), extending through a thickness of the socket), the engaging pin and pair of slots providing for torque transmission between the adjacent links while also allowing for pivoting movement of the first adjacent link relative to the second adjacent link (Col 13, lines 27-36), and at least one set of cables (83 and 84) connecting the first adjacent steer the line of ball and socket joints in any direction”); All of the cables together, i.e. as a whole, connect the links together similar to how applicant’s cables anchored to the periphery achieve the same function.  
[Claims 22 and 26] Lemelson discloses “The pins 86 are attached or molded to the exterior surfaces of the smaller or male balls 87 and protrude through slots 88 in the larger or female sockets 89 in the adjacent members.” See Col 13, lines 27-36.
[Claims 24 and 28] As can be seen in Fig. 7, most clearly by the distal-most link, each individual link includes a ball and socket portion.  This is better seen/described in US 5,449,206 to Lockwood (which is incorporated by reference; Col 13, lines 6-26.
[Claim 29]  Since the pins protrude into the slots (in a direction extending out of the paper; interpreted as a z-axis in a three dimensional coordinate system), this is considered perpendicular to the central longitudinal (Y) axis.  
[Claims 31, 32, 35 and 36] Lemelson discloses “The ball and socket joints are hollow, providing a continuous fluid-tight passageway 82 through the center of the line of ball and socket joints.”
[Claim 33] The examiner contends that this is merely a statement of fact, i.e. a recitation of an inherent characteristic/property. 
[Claim 34] Lemelson discloses “The pin and slot arrangements permit the line of ball and socket joints to transmit torque”.  Toque by definition is rotation.  Furthermore, 
[Claim 37] The incorporate reference Lockwood, makes it clear that a “wire or other elements” can be located within the passageway, i.e. central lumen, of the links (Col 2, lines 5-11). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,233,474 to Lemelson in view of US 2,526,105 to Adams or US 2003/0158463 to Julian.
Lemelson is discussed above, but due to the fact that only one side/half of the links are shown in Fig. 7 of Lemelson, it is unclear if another slot exits on the other side (not shown), therefore the reference fails to explicitly teach a pair of slots, as claimed.  However, this is considered a mere duplication of parts and it would be obvious to duplicate the pin/slot arrangement shown in Lemelson on the opposite side of the socket; MPEP 2144.04.  This duplication would include duplicating a slot with an open 
Furthermore, the examiner contends that this arrangement of a pair of slots on ball and socket joints is well-known.  For example, Adams teaches an arrangement of 2 pairs of slots each arranged opposite each other on a ball and socket joint (Figs. 1-4, especially Fig. 2; “These pins or trunnions are arranged in axial pairs to form two sets of swivel points for the ball” Col 2, lines 25-27).  Similarly, Julian discloses “Optionally, the degrees of freedom and range of motion of ball and socket joint 72, 74 may be selectively enabled and limited by suitable slots and limit pins in socket 74 and ball 72” (Par 0167; Fig. 27B).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lemelson to include an additional pin/slot arrangement on the opposite side of the socket, as taught by Adams or Julian, as this is merely a commonly known and used configuration to limit the degrees of freedom and range of motion of the ball and socket joints, as is well understood in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,609,994 to Colletti shows a ball and socket (universal) joint with a pin (5) and slot with an open proximal end (19), as applicant seemingly intends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792